DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-14, 16-18, and 20-32 are allowed (renumbered as 1-27).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a lock indicator and a mechanical lock assembly, comprising a transmitter being configured to transmit, to a remote device, a signal indicative of a indicated position of a bolt member with respect to a housing, a switch and a bolt member are located in a main body of the housing, and a power source is located in an auxiliary housing remote from the main body of the housing and is accessible through an aperture defined by a faceplate member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mom et al. (2004/0045330) disclose a mortise lockset system comprises a retractable bolt moveably supported with a housing, a handle being pivotally supported on a hub supported in the housing, a lock-out mechanism being configured to prevent the handle from being turned when the lock-out mechanism is in an engaged position, a handle lock-out mechanism also includes a cam movably supported in the housing and operably connected to a motor, wherein the motor being configured to move a sliding stop by rotating the cam and the cam rotational axis is disposed between diametrically opposed portions of the cam surface to minimize space requirements for the assembly.
Collard et al. (US 6,032,500) disclose a kit for retrofitting a door with a remotely controllable locking mechanism comprises a housing for the operating parts is insertable in a mortised pocket (cavity) in the latch edge of the door, an electronics to operate the mechanism sends a signal to a receiver installable in the wall near the locks and power being supplied to solenoids to simultaneously activate the locking/unlocking mechanisms of the deadbolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 1, 2021